DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The amendments to the Specification submitted 05 January 2021 are accepted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rivka Friedman on 08 March 2021.

The application has been amended as follows: 

Amended Claim 1 now reads:

1.  A thin film transistor (TFT) array panel, comprising: a primary display area and a slitting-edge display area disposed on one side of the primary display area, wherein the TFT array panel comprises an active layer, an insulating layer, a first metallic routing layer, an interlayer dielectric layer, and a second metallic routing layer; the insulating layer is disposed on the active layer; the first metallic routing layer is disposed on the insulating layer; the interlayer dielectric layer is disposed on the first metallic routing layer; the second metallic routing layer is disposed on the interlayer dielectric layer,
wherein in the slitting-edge display area, the first metallic routing layer comprises a first data line arranged in a matrix, and the second metallic routing layer comprises a first gate line arranged in a matrix;
wherein [[the]] each first data line comprises an upper data line and a lower data line; the upper data line is arranged near a direct current (DC) signal line; the lower data line overlaps an extending direction of the upper data line; the upper data line is spaced apart from the lower data line; the second metallic routing layer comprises a second data line arranged in a matrix in the primary display area;
wherein the second metallic routing layer further comprises the DC signal line; the DC signal line is in parallel with [[the]] each first gate line, and [[the]] each upper data line is connected to the DC signal line through a respective hole in the interlayer dielectric layer;
wherein [[the]] each lower data line is connected to [[the]] a corresponding second data line [[correspondingly]] through [[the]] a respective hole in the interlayer dielectric layer;

wherein the active layer comprises a second gate line arranged in a matrix; an extending direction of an orthographic projection of [[the]] each first gate line on the active layer coincides with an extending direction of an orthographic projection of [[the]] each second gate line on the active layer;
wherein [[the]] each second gate line is connected to [[the]] a corresponding first gate line [[correspondingly]] through [[the hole]] respective holes in the interlayer dielectric layer so that the first gate [[line]] lines and the second gate [[line]] lines form overlapping capacitances with [[the]] each upper data line of the first data [[line]] lines, respectively, to compensate for a gate line RC value and that the first gate [[line]] lines and the second gate [[line]] lines form overlapping capacitances with [[the]] each lower data line of the first data [[line]] lines, respectively, to compensate for the gate line RC value and a data line RC value; 
wherein each of the second gate lines overlaps three of the first data lines.

Amended Claim 2 now reads:

2.  A thin film transistor (TFT) array panel, comprising:  a primary display area and a slitting-edge display area disposed on one side of the primary display area, wherein the TFT array panel comprises an active layer, an insulating layer, a first metallic routing layer, an interlayer dielectric layer, and a second metallic routing layer; the insulating layer is disposed on the active layer; the first metallic routing layer is disposed on the 
wherein in the slitting-edge display area, the first metallic routing layer comprises a first data line arranged in a matrix and the second metallic routing layer comprises a first gate line arranged in a matrix; 
wherein [[the]] each first data line comprises an upper data line and a lower data line; the upper data line is arranged near a direct current (DC) signal line; the lower data line overlaps an extending direction of the upper data line; the upper data line is spaced apart from the lower data line; the second metallic routing layer comprises a second data line arranged in a matrix in the primary display area;
wherein the second metallic routing layer further comprises the DC signal line; the DC signal line is in parallel with [[the]] each first gate line; [[the]] each upper data line is connected to the DC signal line through a respective hole in the interlayer dielectric layer so that [[the]] each upper data line and [[the]] each corresponding first gate line form an overlapping capacitance to compensate for [[the]] a gate line RC value; 
wherein [[the]] each lower data line is connected to [[the]] a corresponding second data line [[correspondingly]] through [[the]] a respective hole in the interlayer dielectric layer so that [[the]] each lower data line and [[the]] each corresponding first gate line form an overlapping capacitance to compensate for the gate line RC value and a data line RC value;
wherein the DC signal line is one of a high DC voltage supply line, a low DC voltage supply line, and a common voltage supply line.

Amended Claim 13 now reads:

13.  The TFT array panel of claim 2, wherein the active layer comprises a second gate line arranged in a matrix in the slitting-edge display area; an extending direction of an orthographic projection of [[the]] each first gate line on the active layer coincides with an extending direction of an orthographic projection of [[the]] each second gate line on the active layer in the slitting-edge display area;
[[the]] each second gate line is connected to [[the]] a corresponding first gate line [[correspondingly]] through [[the hole]] respective holes in the interlayer dielectric layer so that the first gate [[line]] lines and the second gate [[line]] lines form overlapping capacitances with [[the]] each upper data line of the first data [[line]] lines, respectively, to compensate for the gate line RC value and that the first gate [[line]] lines and the second gate [[line]] lines form overlapping capacitances with [[the]] each lower data line of the first data [[line]] lines, respectively, to compensate for the gate line RC value and [[a]] the data line RC value.

Allowable Subject Matter

Claims 1, 2, 13, and 16 (now renumbered Claims 1-4) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, Claims 1 and 2.  
Specifically with respect to independent Claim 1, none of the references relied upon by the examiner teach or fairly suggest, as shown in Figure 1 of the originally filed disclosure, the combination of a thin film transistor (TFT) array panel (100), comprising:  a primary display area (D1) and a slitting-edge display area (D2) disposed on one side of the primary display area (D1), wherein the TFT array panel (100) comprises, as shown in Figure 2 of the originally filed disclosure, an active layer (11), an insulating layer (12), a first metallic routing layer (13), an interlayer dielectric layer (14), and a second metallic routing layer (15); the insulating layer (12) is disposed on the active layer (11); the first metallic routing layer (13) is disposed on the insulating layer (12); the interlayer dielectric layer (14) is disposed on the first metallic routing layer (13); the second metallic routing layer (15) is disposed on the interlayer dielectric layer (14), wherein, as shown in Figure 3 and Figure 7 of the originally filed disclosure, in the slitting-edge display area (D2), the first metallic routing layer (13) comprises a first data line (see (131) in Figure 3 corresponding to (331) in Figure 7) arranged in a matrix, and the second metallic routing layer (15) comprises a first gate line (see (151) in Figure 3 corresponding to (351) in Figure 7) arranged in a matrix; wherein, as shown in Figure 7 of the originally filed disclosure, each first data line (331) comprises an upper data line (33a) and a lower data line (33b); the upper data line (33a) is arranged near a direct current (DC) signal line (353); the lower data line (33b) overlaps an extending direction of the upper data line (33a); the upper data line (33a) is spaced apart from the lower data line (33b); the second metallic routing layer (15) comprises a second data line Figure 8 of the originally filed disclosure, the active layer (11) comprises a second gate line (311) arranged in a matrix; an extending direction of an orthographic projection of each first gate line (351) on the active layer (11) coincides with an extending direction of an orthographic projection of each second gate line (311) on the active layer (11); wherein each second gate line (311) is connected to a corresponding first gate line (351) through respective holes (341) in the interlayer dielectric layer (14) so that the first gate lines (351) and the second gate lines (311) form overlapping capacitances with each upper data line (33a) of the first data lines (331), respectively, to compensate for a gate line RC value and that the first gate lines (351) and the second gate lines (311) form overlapping capacitances with each lower data line (33b) of the first data lines (352), respectively, to compensate for the gate line RC value and a data line RC value; wherein each of the second gate lines (311) overlaps three of the first data lines (331).
The claimed invention of independent Claim 2 defines, as shown in Figure 1 of the originally filed disclosure, a thin film transistor (TFT) array panel (100), comprising:  Figure 2 of the originally filed disclosure, an active layer (11), an insulating layer (12), a first metallic routing layer (13), an interlayer dielectric layer (14), and a second metallic routing layer (15); the insulating layer (12) is disposed on the active layer (11); the first metallic routing layer (13) is disposed on the insulating layer (12); the interlayer dielectric layer (14) is disposed on the first metallic routing layer (13); the second metallic routing layer (15) is disposed on the interlayer dielectric layer (14), wherein, as shown in Figure 3 and Figure 7 of the originally filed disclosure, in the slitting-edge display area (D2), the first metallic routing layer (13) comprises a first data line (see (131) in Figure 3 corresponding to (331) in Figure 7) arranged in a matrix, and the second metallic routing layer (15) comprises a first gate line (see (151) in Figure 3 corresponding to (351) in Figure 7) arranged in a matrix; wherein, as shown in Figure 7 of the originally filed disclosure, each first data line (331) comprises an upper data line (33a) and a lower data line (33b); the upper data line (33a) is arranged near a direct current (DC) signal line (353); the lower data line (33b) overlaps an extending direction of the upper data line (33a); the upper data line (33a) is spaced apart from the lower data line (33b); the second metallic routing layer (15) comprises a second data line (352) arranged in a matrix in the primary display area (D1); wherein the second metallic routing layer (15) further comprises the DC signal line (353); the DC signal line (353) is in parallel with each first gate line (351), each upper data line (33a) is connected to the DC signal line (353) through a respective hole (341) in the interlayer dielectric layer (14) so that each upper data line (33a) and each corresponding first gate line (351) form an 
As pertaining to the most relevant prior art relied upon by the examiner, Lee et al. (US 2019 / 0252411) discloses (see Fig. 1A, Fig. 1B, and Figs. 1C to 1E) a thin film transistor (TFT) array panel (100), comprising:  a primary display area (101) and a slitting-edge display area (see the area near (102)) disposed on one side of the primary display area (101; see Page 2, Para. [0024]-[0026]), wherein the TFT array panel (100) comprises an active layer (110), a first metallic routing layer (see (120, 152)), an interlayer dielectric layer (111), and a second metallic routing layer (see (130, 140, 151, 153)); the first metallic routing layer (see (120, 152)) is disposed on the active layer (110); the interlayer dielectric layer (111) is disposed on the first metallic routing layer (see (120, 152)); the second metallic routing layer (see (130, 140, 151, 153)) is disposed on the interlayer dielectric layer (111); wherein in the slitting-edge display area (see the area near (102)), the first metallic routing layer (see (120, 152)) comprises a first data line (see (120)) and the second metallic routing layer (see (130, 140, 151, 153)) comprises a first gate line (see (130); see Page 2, Para. [0029]); wherein the first data line (see (120)) is connected to the second metallic routing layer (see (130, 140, 151, 153)) through a hole (see (161) in Fig. 1D) in the interlayer dielectric layer (111) so 
However, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 2 (now renumbered independent Claims 1 and 3).  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622